DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/825082, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application does not disclose that the central portion does not have any osteoconductive coating applied, such that the central portion is radiolucent after the osteoconductive coating is applied to the proximal end section and the distal end section. Accordingly, claims 1-17 have an effective filing date of 10/16/2017.
Drawings
Amendments to the drawings were received on 1/27/2020.  These drawings are acceptable and have been entered.

Terminal Disclaimer
The terminal disclaimer filed on 10/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,470,890 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George S. Dolina on 10/19/2021.

The application has been amended as follows: 

Please amend the claims as amended in the attached file “16669884_Examiners_Amendment.pdf”. Note that claims 8, 10, 11 and 16 are amended.

The specification has been amended as follows:
In par. [0001] lines 1-2, after “U.S. 15/785,339, filed October 16, 2017,” --now U.S. Pat. No. 10,470,890,-- has been inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Trieu et al. 2008/0221681, Shemwell et al. 2015/0142066, Marino et al. 2016/0310188, and Seavey et al. 2018/0021145 are considered the closest prior art. 
Trieu et al. discloses an implant which could be used to treat a toe joint (par.73) wherein proximal and distal end section are coated with osteoconductive coating while a central portion is uncoated (fig.9). However, Trieu et al. discloses that the body is metal instead of PEEK and does not disclose that the central portion is radiolucent. 
Shemwell et al. discloses a toe implant (par.1) comprising tapered proximal and distal ends (fig.1) but Shemwell et al. does not disclose any particular materials, and therefore does not disclose PEEK, does not disclose any coatings, and does not disclose that the central portion is radiolucent.
Marino et al. teaches an implant for sacroiliac joint arthrodesis but does not disclose a toe implant. In par.61 Marino discloses the devices 100 and 600 can be made of PEEK such that they are radiolucent and discloses they can be surface coated in whole or in part with titanium and hydroxyapatite to promote osteo-integration. However, Marino does not specifically disclose leaving a central portion uncoated such that the central portion is radiolucent. Marino discloses osteoconductive material located within the central portion (pars.51 and 60), therefore it would not have been obvious to leave the central portion uncoated with osteoconductive coating.
Finally, Seavey et al. discloses a toe implant (par.45) comprising a monolithic body constructed from PEEK (par.46), the monolithic body comprising tapered proximal 22 and distal 26 end sections (fig.1), and discloses that the distal end section 26 may be spray-coated with titanium plasma (par.49). Seavey does not disclose an osteoconductive coating on the proximal end section 22 and does not disclose that a central portion does not have any osteoconductive coating applied such that the central 
Therefore, while the prior art references each teach some features of the claimed invention, none of the prior art references disclose all of the limitations of the claimed invention and it would not have been obvious to modify prior art references to arrive at the claimed invention as there is no specific motivation to leave a central portion uncoated such that the central portion is radiolucent after osteoconductive coatings are applied to the distal and proximal end sections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MEGAN Y WOLF/Primary Examiner, Art Unit 3774